DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's election with traverse of Group II, claims 8-14 in the reply filed on September 13, 2022 is acknowledged.  The traversal is on the ground(s) that the traversal is on the grounds that the patent office has not established that it would pose an undue burden to examine the full scope of the claimed invention. This is not found persuasive because the MPEP 806.05 (e) discloses that the inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as Claimed can be used to practice another and materially different process.
The requirement is still deemed proper and is therefore made FINAL.
Claim suggestions
Claims should be drafted in active voice, in order to point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim Objections
Claims 8-14 are objected to because at the outset, an independent claim should begin with - - A process- - and the dependent claims should begin with  - - The process - -. 
Claim Objections
Claims 8-14 are objected to because claims in general should stand alone or refer to another claim but not to particular section of the specification or drawings if such a recitation can be described in the claim language.
Claim Rejections - 35 USC § 112
Regarding claim 11, lines 11 and 13, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 112
Regarding claim 12, line 9, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 112
Claims 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 11-13 are replete with range within a range, for example claim 11, line 8,  recites the broad recitation temperature of between 400 to 1000 C, and the claim also recites temperature range between 450 to 590 C which is the narrower statement of the range/limitation. 
claim 11, line 5,  recites the broad recitation HSV of between 0.01 to 10 h-1, and the claim also recites HSV range between 0.1 to 3 h-1 which is the narrower statement of the range/limitation.
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The same corrections are required for claim 13.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sorensen et al (US 2016/0304788) in view of Bilaus et al (US 2017/0362143 A1).
Applicants’ claimed invention is directed to a process for converting a feedstock of aromatic compounds, in which the feedstock is treated using a fractionation train, a xylenes separating unit and an isomerization unit, and in which a pyrolysis unit treats a second hydrocarbon-based feedstock, produces a pyrolysis effluent feeding the feedstock, and produces a pyrolysis gas comprising CO, CO2 and H2; a WGS water gas shift reaction section  suitable for treating the pyrolysis gas and for producing a WGS gas enriched in CO2 and in hydrogen; a CO2 aromatization reaction section suitable for: at least partly treating the WGS gas to produce a hydrocarbon effluent comprising aromatic compounds, and feeding the feedstock with the hydrocarbon effluent.
Sorensen teaches a  method for producing chemical intermediates comprising feeding a hydrocarbonaceous material comprising biomass to a reactor, and pyrolyzing within the reactor at least a portion of the hydrocarbonaceous material to produce one or more pyrolysis products; catalytically reacting at least a portion of the pyrolysis products to produce hydrocarbon products comprising aromatic compounds selected from the group consisting of benzene, toluene and combinations thereof, and separating at least a portion of the hydrocarbon products comprising aromatic compounds selected from the group consisting of benzene, toluene and combinations thereof; and catalytically reacting at least a portion of the aromatic compounds selected from the group consisting of benzene, toluene and combinations thereof with methanol to produce xylenes, the methanol comprising at least in part the product of catalytically reacting at least a portion of biomass-derived carbon monoxide to produce methanol [0018].
Sorensen teaches the biomass-derived carbon monoxide is produced from gasification of biomass. In some embodiments, at least a portion of the produced methanol is recovered from the pyrolysis products. In some embodiments, the molar ratio (H2—CO2)/(CO+CO2) in the pyrolysis products is adjusted to at least 1.5, or at least 1.75, by a water gas shift reaction. In one embodiment the biomass-derived carbon monoxide of the pyrolysis products is mixed with biomass-derived carbon dioxide prior to producing methanol. In one embodiment the biomass-derived carbon monoxide is mixed with hydrogen from a dehydrogenation process prior to producing methanol. In one embodiment the hydrogen mixed with carbon monoxide to produce methanol is recovered from an ethylbenzene dehydrogenation process [0019].
Sorensen teaches a method for producing ethylbenzene from biomass-derived materials comprises: a) feeding a hydrocarbonaceous material comprising biomass to a reactor, and pyrolyzing within the reactor at least a portion of the hydrocarbonaceous material to produce one or more pyrolysis products; b) catalytically reacting at least a portion of the pyrolysis products of step a) to produce hydrocarbon products comprising benzene, and separating at least a portion of the benzene from the hydrocarbon products; c) catalytically reacting at least a portion of the benzene of step b) with ethylene recovered from an ethanol dehydration process to produce ethylbenzene; and d) recovering the ethylbenzene of step c) [0020].
Sorensen teaches a catalytic fast pyrolysis (CFP) wherein, the catalyst may be selected from naturally occurring zeolites, synthetic zeolites and combinations thereof. In certain embodiments, the catalyst may have the structure of ZSM-5 zeolite. Optionally, such a catalyst can comprise acidic sites. Other types of zeolite catalysts include: ferrierite, zeolite Y, zeolite beta, mordenite, MCM-22, ZSM-23, ZSM-57, SUZ-4, EU-1, ZSM-11, SAPO-31, SSZ-23, among others. In other embodiments, non-zeolite catalysts may be used; for example, WOx/ZrO2, aluminum phosphates, etc. In some embodiments, the catalyst may comprise a metal and/or a metal oxide. Suitable metals and/or oxides include, for example, nickel, palladium, platinum, titanium, vanadium, chromium, manganese, iron, cobalt, zinc, copper, gallium, and/or any of their oxides, among others. In some cases promoter elements chosen from among the rare earth elements, i.e., elements 57-71, cerium, zirconium or their oxides for combinations of these may be included to modify activity or structure of the catalyst. In addition, in some cases, properties of the catalysts (e.g., pore structure, type and/or number of acid sites, etc.) may be chosen to selectively produce a desired product [0041] and [0039].
Sorensen teaches a portion of the alkylation effluent is recycled to and introduced into an alkylation reaction zone or the CFP reactor, at least one other portion of the alkylation effluent passes to a separation zone for recovering the monoalkylaromatic. The separation zone may comprise a benzene fractionation column in order to recycle unreacted benzene to the alkylation zone, and an ethylbenzene fractionation column in order to recover ethylbenzene as product from the heavier polyalkylbenzenes. A polyalkylbenzene fractionation column may also be used in order to separate diethylbenzenes and triethylbenzenes from the other higher mass polyalkylbenzenes, particularly where the polyalkylbenzene that is present in the feed stream is a diethylbenzene or a triethylbenzene. The separation zone preferably does not comprise a deethanizer unless the concentrations of unreacted ethylene, ethane, or light C3− paraffins in the reactor effluent are high enough to justify a step of separating these components from the alkylation reactor effluent stream[0089].
Sorensen teaches  that If the H/Csyn ratio of the available CO-containing mixture is far from 2, as it is in the product from a CFP process, the first step is the water gas shift reaction to make a syngas having suitable H/Csyn of about 2. Renewable CO from the CFP or other bio-based process can be reacted with water over various known high or low temperature water gas shift (WGS) catalysts to produce the appropriate stoichiometry, exemplified as follows:
CO+H2O⇄CO2+H2 (WGS) [0104].
Sorensen teaches the weight hourly space velocity (WHSV) of ethylene preferably ranges from 0.01 hr−1 to 2.0 hr−1. The WHSV of aromatics, including benzene and a polyalkylaromatic having at least two C2+ groups, if any, preferably ranges from 0.3 hr−1 to 480 hr−1. In a preferred embodiment, in which the polyalkylaromatic is a diethylbenzene or a triethylbenzene, the molar ratio of benzene per ethylene is from 2:1 to 6:1, the WHSV of ethylene is from 0.1 hr−1 to 1.0 hr−1, and the WHSV of aromatics, including benzene and the polyethylbenzenes is from 0.5 hr−1 to 19 hr−1 [0087] and [0079].
Sorensen teaches a toluene-rich fraction separated from the primary product mixture may be disproportionated to provide a higher value mixture of xylenes and benzene. A toluene-rich fraction is one that contains at least 20%, or at least 40%, or at least 60%, or at least 80%, or at least 90%, up to 100%, or from 20% to 100%, or from 40% to 99%, or from 80% to 95% toluene by weight. The xylene product produced has the calculated equilibrium composition of approximately 24% of 1,4-isomer (para-xylene), 54% of 1,3-isomer (meta-xylene), and 22% of 1,2-isomer (ortho-xylene). Of the xylene isomers, meta-xylene is normally the least desired product, with ortho- and para-xylene being the more useful products. Para-xylene is of particular value, being useful in the manufacture of terephthalic acid which is an intermediate in the manufacture of synthetic fibers such as polyesters, i.e. polyethylene terephthalate ester (PET). Selectivity to p-xylene can be enhanced by selection of an appropriate catalyst such as modified ZSM-5 [0127].
Sorensen teaches the CFP reactor is a fluidized bed, circulating bed, or riser reactor. In some preferred embodiments, the temperature within the reactor is between 300 and 1000° C [0031]. Sorensen teaches the pyrolysis step (and/or any selected process step) may preferably be conducted at a pressure (absolute) of 30 atm or less, more preferably of less than 10 atm, in some embodiments less than 1 atm; and in some embodiments in the range of 0.1 to 10 atm [0033]. Sorensen teaches the cracking is preferably carried out at temperature in the range of from 600° C. to 850° C., and preferably from 700° C. to 800° C. pressure preferably ranges from 0.25 to 10 atmospheres absolute pressure (i.e., ata), with 0.5 ata to 5 ata being preferred, and 0.5 ata to 1 ata being most preferred [0116].
Sorensen teaches all the process steps of the present claimed invention except the isomerization of raffinate to obtain isomerate rich in p-xylene. Sorensen expressly teaches that of the xylene isomers, meta-xylene is normally the least desired product, with ortho- and para-xylene being the more useful products. Para-xylene is of particular value, being useful in the manufacture of terephthalic acid which is an intermediate in the manufacture of synthetic fibers such as polyesters, i.e. polyethylene terephthalate ester (PET). Selectivity to p-xylene can be enhanced by selection of an appropriate catalyst such as modified ZSM-5 [0127].  
On the other hand, Bilaus teaches that a process for producing xylenes, in particular para-xylene that is less energy intensive than conventional processes is provided. In an embodiment the process comprises contacting a feed mixture in an isomerization zone with a catalyst at isomerization conditions and producing an isomerized product comprising a higher proportion of p-xylene than in the feed mixture, wherein the catalyst comprises an acidic sulfonated catalytic membrane. Xylene isomerization can also be coupled with a p-xylene extraction process, where the raffinate (p-xylene deprived stream) from the extraction process is fed to an isomerization reactor to produce p-xylene.  See abstract.
It would therefore have been obvious to one of ordinary skilled in the art, before the effective filing date of the claimed invention, by knowing that the para-xylene is of the particular value using the process of Bilaus to isomerize the raffinate to P-xylene, which is a more valuable product. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAFAR F PARSA whose telephone number is (571)272-0643. The examiner can normally be reached M-F 10:00 AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAFAR F PARSA/           Primary Examiner, Art Unit 1622